Case: 10-11105 Document: 00511473801 Page: 1 Date Filed: 05/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 11, 2011

                                     No. 10-11105                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

ROBERT L. MOFFITT,

                                                   Defendant-Appellant




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:05-CR-111-3


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       In April 2006, Robert L. Moffitt, federal prisoner # 33882-177, was
convicted of multiple offenses arising out of a drug-trafficking conspiracy and
sentenced to a total of 360 months of imprisonment.                   The conviction and
sentence were affirmed on appeal, and his 28 U.S.C. § 2255 motion was denied.
See United States v. Moffitt, No. 06-10032 (5th Cir. July 23, 2007); United States
v. Moffitt, No. 09-10813 (5th Cir. Feb. 17, 2010).


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-11105 Document: 00511473801 Page: 2 Date Filed: 05/11/2011



                                   No. 10-11105

      Moffitt filed a motion requesting that the district court order his former
trial attorney to provide a copy of his files so that Moffitt could prepare a § 2255
motion. The district court denied the motion on the ground that Moffitt has
already sought relief under § 2255. Moffitt has appealed.
      Before we can reach the merits of this appeal, we must first consider our
jurisdiction. “Federal courts are courts of limited jurisdiction. They possess only
that power authorized by Constitution and statute, which is not to be expanded
by judicial decree.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
(1994) (citations omitted). This court may only exercise jurisdiction over final
orders and certain interlocutory orders. See 28 U.S.C. §§ 1291 (final orders),
1292 (interlocutory decisions); Ashcroft v. Iqbal, 129 S. Ct. 1937, 1945 (2009).
As the motion to compel counsel to provide a copy of his files does not fall into
any of the above categories, this appeal is dismissed for lack of jurisdiction. See
also 5th Cir. R. 42.2
      DISMISSED.




                                         2